Citation Nr: 0928123	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 administrative denial of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO), which determined that basic eligibility to Department 
of Veterans Affairs (VA) benefits was not established.  The 
case was previously before the Board in March 2006, and in 
October 2007, when it was remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

In 1987, the appellant filed his claim for VA benefits, 
asserting that he had qualifying service.  The RO requested 
verification of service, and in September 1990, the RO 
received a response from the service department which stated 
that the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In a December 1990 administrative decision, the RO determined 
that basic eligibility for VA benefits was not established.  
See 38 C.F.R. §§ 3.40, 3.41, 3.203 (2008).  In January 1991, 
the appellant submitted a letter in which he expressed 
disagreement with the RO's December 1990 decision.  A 
statement of the case was issued in April 2004 and the appeal 
was perfected in May 2004.  

In March 2006, the Board remanded the appeal and instructed 
the RO via the AMC to make a new attempt at verifying the 
appellant's claimed period of service by using the alias he 
had provided, P.F.  (A complete spelling of this alias is 
provided in the heading of this document.)

The AMC submitted to the National Personnel Records Center 
(NPRC) a request for verification, but used the initials, 
P.F., instead of the name that the appellant used as an 
alias.  The response from the NPRC was that it was not 
possible to search with the information given.  

In October 2007, the Board again remanded the appeal and 
instructed the RO/AMC to make an additional attempt to verify 
service.  The Board noted that the abbreviation of P.F. 
should not be used in the request, but that the name should 
be spelled out as it was listed in the document from the 
Republic of the Philippines Ministry of National Defense 
(where the appellant's alias was originally reported to VA).  

The AMC submitted a request to NPRC with the appellant's name 
and without identifying the appellant's alias at all.  No 
reply from the NPRC appears in the claims folder.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2008) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

A request must be sent to NPRC, using the appellant's P.F. 
alias (as identified in the heading of this document), to 
verify whether he has any service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the NPRC and request 
reverification of service.  The request 
should clearly ask the service department 
to document that its reverification of 
service encompassed a search under all 
personal information not previously 
considered.  As discussed above, the 
appellant has given an alias of P.F. (and 
a complete spelling of that alias appears 
in the heading to this document.)  His 
date of birth is September 8, 1924, and he 
reportedly served with Sqdrn 12-B 2nd Bn 
1st Pampanga Regt., from January 1943 to 
December 1945.  

2.  After a reply is received from the 
NPRC, readjudicate the claim.  If any 
sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

